In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Planning Board of the Town of Warwick, dated March 4, 1975, and made after a hearing, which denied petitioner’s application for final approval of a certain subdivision plan and to compel the board to grant such approval, petitioner appeals from a judgment of the Supreme Court, Orange County, entered February 13, 1976, which dismissed the proceeding. Judgment affirmed, with costs. Under the circumstances of this case, the board’s determination denying "minor subdivision” approval for failure to provide a written plan for drainage of ponded surface water on the property was not arbitrary or *621capricious. Cohalan, Acting P. J., Hargett, Damiani, Rabin and Titone, JJ., concur.